                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8        TRACY SILVA,                                      Case No. 18-cv-07690-RMI
                                   9                     Plaintiff,
                                                                                              ORDER ON MOTIONS FOR
                                  10              v.                                          SUMMARY JUDGMENT
                                  11        ANDREW SAUL,                                      Re: Dkt. Nos. 23, 24
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff seeks judicial review of an administrative law judge (“ALJ”) decision denying her

                                  15   applications for social security disability benefits under Title II and Title XVI of the Social

                                  16   Security Act. On July 10, 2014, Plaintiff filed her applications for disability benefits alleging an

                                  17   onset date of May 21, 2013. See Administrative Record1 (“AR”) at 1089. The ALJ denied the

                                  18   applications on July 21, 2017. Id. at 1099. Plaintiff’s request for review of the ALJ’s unfavorable

                                  19   decision was denied by the Appeals Council on June 19, 2018 (id. at 21), and thus, the ALJ’s

                                  20   decision became the “final decision” of the Commissioner of Social Security which this court may

                                  21   review. See 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties have consented to the jurisdiction of a

                                  22   magistrate judge (dkts. 9 & 10), and both parties have moved for summary judgment (dkts. 23 &

                                  23   24). For the reasons stated below, the court will grant Plaintiff’s motion for summary judgment,

                                  24   and will deny Defendant’s motion for summary judgment.

                                  25   //

                                  26
                                  27   1
                                        The AR, which is independently paginated, has been filed in several parts as several attachments to
                                       Docket Entry #17, along with a Supplemental Transcript at Docket Entry #19. See (dkts. 17-1 through 17-
                                  28
                                       17, and 19-1 through 19-3).
                                   1                                          LEGAL STANDARDS

                                   2           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                   3   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                   4   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                   5   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). Substantial

                                   6   evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

                                   7   conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Sandgathe v. Chater, 108 F.3d

                                   8   978, 979 (9th Cir. 1997). “In determining whether the Commissioner’s findings are supported by

                                   9   substantial evidence,” a district court must review the administrative record as a whole,

                                  10   considering “both the evidence that supports and the evidence that detracts from the

                                  11   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                  12   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational
Northern District of California
 United States District Court




                                  13   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                  14                            SUMMARY OF THE RELEVANT EVIDENCE

                                  15           Plaintiff’s applications for social security benefits alleged disability based on both physical

                                  16   and mental impairments. The physical impairments mainly stem from a motor vehicle accident in

                                  17   2009, in which Plaintiff suffered injury to her neck, back, and right calf. See AR 538. In 2011,

                                  18   Plaintiff began seeking treatment for her injuries at the Aurora Heath Center, and was treated by

                                  19   Dr. Gatto, among others. Id. at 520-83, 675-81. She also sought treatment from a neurological

                                  20   wellness clinic, with Drs. Fitzgerald and Jochims (id. at 859-881), and several chiropractors (see

                                  21   id. at 666-76, 859-81, 915-18). Throughout her treatment, Plaintiff complained of back and neck

                                  22   pain, headaches, blurred vision, right foot weakness, spasms, muscle contractions, and other

                                  23   ailments, for which she was prescribed Lyrica, Metaxalone, and Skelaxin among other

                                  24   medications, and physical therapy. See generally, id. at 520-83. In 2016, Plaintiff began seeking

                                  25   treatment from the Contra Costa Regional Medical Center, where she received treatment by Dr.

                                  26   Pepper and Dr. Lo. Id. 936-1008. Dr. Lo referred Plaintiff for surgery for a ventral hernia, but

                                  27   Plaintiff deferred. Id. at 1038. In 2018, Dr. Schrot diagnosed Plaintiff with osteoarthritis of the

                                  28   spine with radiculopathy, with no significant facet disease, and recommended a cervical
                                                                                           2
                                   1   discectomy and total disc arthroplasty at C5-C6 anterior. Id. at 29-30.

                                   2           As to Plaintiff’s mental impairments, Plaintiff was referred for a psychological evaluation

                                   3   by a Wisconsin county circuit court in 2013 as part of a child custody case. Id. at 452-58. In that

                                   4   report, the doctors found that Plaintiff suffered from mild depression and anxiety and tended to

                                   5   experience somatic symptoms that “are likely to become worse when she is under stress.” Id.

                                   6   Similarly, Dr. Pepper noted Plaintiff’s hypervigilance. Id. at 945. In May of 2015, Plaintiff was

                                   7   examined by agency consultant Dr. Cross, who diagnosed Plaintiff with a generalized anxiety

                                   8   disorder. Id. at 929. In 2016, because of Plaintiff’s ongoing anxiety, Dr. Pepper referred Plaintiff

                                   9   for a psychological evaluation with Dr. Vellerman. Id. at 1020. Following the examination, Dr.

                                  10   Vellerman assessed that “[t]hough the GAD-7 indicated minimal sxs of anxiety; these sxs in

                                  11   addition to possible physical limitations caused by MVA have significantly impacted occupational

                                  12   and social functioning.” Id.
Northern District of California
 United States District Court




                                  13        THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  14           A person filing a claim for social security disability benefits (“the claimant”) must show

                                  15   that she has the “inability to do any substantial gainful activity by reason of any medically

                                  16   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                  17   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909.2 The ALJ must consider all evidence in

                                  18   the claimant’s case record to determine disability (see id. § 416.920(a)(3)) and must use a five-step

                                  19   sequential evaluation process to determine whether the claimant is disabled (see id. § 416.920).

                                  20   “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that the

                                  21   claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  22           Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step

                                  23   sequential evaluation. AR 1089-99. At Step One, the claimant bears the burden of showing he has

                                  24   not been engaged in “substantial gainful activity” since the alleged date the claimant became

                                  25   disabled. See 20 C.F.R. § 416.920(b). If the claimant has worked and the work is found to be

                                  26
                                  27   2
                                        The regulations for supplemental security income (Title XVI) and disability insurance benefits (Title II)
                                       are virtually identical though found in different sections of the CFR. For the sake of convenience, the court
                                  28
                                       will generally cite to the SSI regulations herein unless noted otherwise.
                                                                                             3
                                   1   substantial gainful activity, the claimant will be found not disabled. See id. The ALJ found that

                                   2   Plaintiff had not engaged in substantial gainful activity since the alleged onset date. AR 1092.

                                   3           At Step Two, the claimant bears the burden of showing that she has a medically severe

                                   4   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                   5   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                   6   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                   7   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The

                                   8   ALJ found that Plaintiff suffered from the following severe impairments: mild cervical

                                   9   degenerative changes and torticollis. AR 1092.

                                  10           At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                  11   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  12   burden of showing her impairments meet or equal an impairment in the listing. Id. If the claimant
Northern District of California
 United States District Court




                                  13   is successful, a disability is presumed, and benefits are awarded. Id. If the claimant is

                                  14   unsuccessful, the ALJ assesses the claimant’s residual functional capacity (“RFC”) and proceeds

                                  15   to Step Four. See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff did not have an

                                  16   impairment or combination of impairments that met or medically equaled one of the listed

                                  17   impairments. AR 1093. Next, the ALJ determined that Plaintiff retained the RFC “to perform light

                                  18   work” with several exertional, postural, and environmental limitations. Id. at 1093-94.

                                  19           At Step Four, the ALJ determined that Plaintiff was unable to perform any past relevant

                                  20   work. Id. at 1097. Lastly, at Step Five, the ALJ concluded that based on the RFC, there were jobs

                                  21   in the national economy that Plaintiff could perform during the relevant time period, such as a

                                  22   phlebotomist and pharmacy technician. Id. at 1098. Thus, the ALJ concluded that Plaintiff had not

                                  23   been under a disability, as defined in the Social Security Act, at any time from May 21, 2013,

                                  24   through the date of the decision. Id at 1099.

                                  25                                         ISSUESS PRESENTED

                                  26           Plaintiff presents two issues for review, claiming that the ALJ erred in failing to properly

                                  27   address the treating doctor’s medical evidence and Plaintiff’s mental impairment. See Pl.’s Mot.

                                  28   (dkt. 23) at 8-11.
                                                                                          4
                                   1                                               DISCUSSION

                                   2           In this first issue, Plaintiff argues that the ALJ erred in failing to address the opinion of

                                   3   treating physician, Dr. Gatto. Pl.’s Mot. (dkt. 23) at 8-9. Attached to Plaintiff’s Motion is a letter

                                   4   from Dr. Gatto written in 2013 (Exh. A (dkt. 23-1)), which Plaintiff asserts “was not placed in the

                                   5   record by the Commissioner” (Pl.’s Mot. (dkt. 23) at 5). Plaintiff points to Dr. Gatto’s treatment of

                                   6   Plaintiff from 2011, and to his statement in the letter that Plaintiff’s “impairment is permanent.”

                                   7   Id. at 9. Defendant counters this by arguing that the ALJ did consider Dr. Gatto’s treatment of

                                   8   Plaintiff and that as to the letter, Plaintiff has improperly sought to submit new evidence without a

                                   9   motion, and without an assertion as to whether the letter is material and whether good cause exists

                                  10   as to why the letter was not submitted to the ALJ. Def.’s Mot. (dkt. 24) at 10; see Wainwright v.

                                  11   Sec’y of Health & Human Servs., 939 F.2d 680, 682 (9th Cir. 1991) (“Remand for consideration of

                                  12   new evidence is appropriate if a claimant presents evidence that is material to determining
Northern District of California
 United States District Court




                                  13   disability, and there is good cause for the failure to produce the evidence earlier.”). Plaintiff does

                                  14   not respond to Defendant’s arguments that the letter is improperly before the court, instead,

                                  15   Plaintiff reiterates her augment that the ALJ failed to consider Dr. Grotto’s opinion and failed to

                                  16   give any rationale for rejecting it. See Pl.’s Reply (dkt. 25) at 3-6.

                                  17           Regarding whether the letter is properly before the court, the issue is moot. The letter, or at

                                  18   least the substance therein, exists within the record. See AR 543-44. In October of 2013, Plaintiff

                                  19   visited Dr. Gatto, and requested a letter “that she can present to her attorney” regarding her C1-C2

                                  20   instability. Id. at 544. Dr. Gatto then dictated the letter, the transcript of which appears in the

                                  21   record. Id. at 543-44. This same transcript of the letter appears again as a duplicate elsewhere in

                                  22   the record. See AR 690-91. Thus, Dr. Gatto’s opinion was before the ALJ and is properly before

                                  23   the court. The question then is whether the ALJ erred in failing to consider, and explicitly reject,

                                  24   Dr. Gatto’s opinion.

                                  25           Although there is no specific mention of Dr. Gatto in the ALJ’s opinion, the ALJ does state

                                  26   that he “took into consideration the numerous statements by examining and treating doctors that

                                  27   the claimant’s reports about her symptoms exceed the clinical and objective findings.” Id. at 1097.

                                  28   Further, the ALJ goes on to say that “[n]o treating or examining source opined that the claimant
                                                                                           5
                                   1   was precluded from work activity or limited in any way not consistent with the residual functional

                                   2   capacity determined in this decision.” Id. This is true of Dr. Gatto’s opinion. While Dr. Gatto

                                   3   opined that Plaintiff’s C1-C7 impairment seems to be severe and permanent, he did not opine as to

                                   4   Plaintiff’s limitations or ability to work. Because Dr. Gatto did not offer opinions regarding

                                   5   Plaintiff’s limitations or ability to work, the ALJ was not required “to provide ‘clear and

                                   6   convincing reasons’ for rejecting [the] report because the ALJ did not reject any of [the report’s]

                                   7   conclusions.” Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010); see also Sticka

                                   8   v. Saul, No. CV 18-120-BLG-TJC, 2019 WL 4745066, at *11 (D. Mont. Sept. 30, 2019)

                                   9   (“[Doctors] did not offer opinions regarding Plaintiff’s limitations or ability to work. Therefore,

                                  10   their treatment notes are not medical opinions the ALJ must weigh.”). Indeed, relying on the

                                  11   Plaintiff’s medical records, including those of her treating sources and the agency consultative

                                  12   examiners, and specifically the MRI from 2014, the ALJ explicitly accounted for “the severity of
Northern District of California
 United States District Court




                                  13   [Plaintiff’s] neck and back impairment” in formulating an RFC with a “limitation to light work.”

                                  14   AR 1096.

                                  15          Furthermore, while Plaintiff points to the letter and some of Dr. Gatto’s treatment notes,

                                  16   she fails to identify what portions of those records conflict with the RFC for light work. Dr. Gatto

                                  17   reviewed Plaintiff’s 2013 MRI and rejected Plaintiff’s request that he “order a flexion, extension

                                  18   film of her C-spine,” telling Plaintiff that it “was not a prudent measure.” Id. at 526. Later in 2013,

                                  19   Dr. Gatto noted that Plaintiff, after having been seen by a neurosurgeon and chiropractor, and after

                                  20   consulting a non-examining homeopathic physician, requested he order an upright MRI. Id. at 535.

                                  21   However, Dr. Gatto advised Plaintiff that “at this point in time, [he was] uncomfortable

                                  22   authorizing further diagnostic studies or documenting her disability.” Id. In short, there is no

                                  23   opinion in the record from Dr. Gatto, including the contents of the letter, that appear to be rejected

                                  24   by the ALJ. In fact, the RFC appears consistent with Dr. Gatto’s treatment notes and his opinion

                                  25   that Plaintiff’s impairment was permanent. As explained by the ALJ:

                                  26          In sum, the above residual functional capacity assessment is supported because,
                                              first, there is sufficient objective and clinical evidence supported by medically
                                  27          acceptable clinical and laboratory diagnostic techniques to establish the severity of
                                              the claimant’s impairments that reasonably could be expected to produce the
                                  28          claimant’s pain or other symptoms. The MRI scan, the doctor’s treatment notes, the
                                                                                          6
                                              mental health evaluations, and the consultative and other evaluations establish that
                                   1          there are severe impairments that reasonably could result in symptoms described by
                                              the claimant. Second, the intensity, persistence, and limiting effects of the
                                   2          claimant’s symptoms as she described them were evaluated to determine the extent
                                              to which they limit her ability to do basic work activities.
                                   3

                                   4   Id. at 1097. Thus, the court finds that the ALJ did not error regarding Dr. Gatto’s treatment notes,

                                   5   or opinion.

                                   6          In this second issue, Plaintiff asserts that the ALJ failed to apply the “special technique”

                                   7   prescribed for the evaluation of mental illnesses. Pl.’s Mot. (dkt. 23) at 9-11. Plaintiff argues that

                                   8   the ALJ omitted “a mental health functional analysis” and that “the ALJ’s finding [Plaintiff] has

                                   9   mild anxiety does not absolve him from the responsibility to address her mental limitations as they

                                  10   pertain to work.” Id. at 11. Defendant counters that “Plaintiff’s contention that the ALJ did not

                                  11   perform a ‘mental residual functional analysis’ is belied by a review of the ALJ’s decision. The

                                  12   ALJ stated that he ‘considered the four broad areas of mental functioning set out in the disability
Northern District of California
 United States District Court




                                  13   regulations for evaluating mental disorders and the Listing of Impairments,’ and he set forth a

                                  14   detailed analysis of each area (AR 1092-93).” Def.’s Mot. (dkt. 24) at 13.

                                  15          At Step Two, the ALJ considered the four broad areas of mental functioning set forth in the

                                  16   regulations for evaluating mental disorders (20 C.F.R., Part 404, Subpart P, Appendix 1), known

                                  17   as the “paragraph B” criteria. AR 1092. Taking account of Plaintiff’s medically determinable

                                  18   mental impairment of a generalized anxiety disorder, the ALJ found that Plaintiff had no

                                  19   limitations in the areas of; (1) understanding, remembering, or applying information; (2)

                                  20   interacting with others; (3) concentrating, persisting, or maintaining pace; or (4) adapting or

                                  21   managing oneself. Id at 1092-93. While the “Code of Federal Regulations requires an ALJ to

                                  22   consider all of the claimant’s limitations when assessing her RFC, including any non-severe

                                  23   mental limitations,” Smith v. Colvin, No. 14-CV-05082-HSG, 2015 WL 9023486, at *8 (N.D. Cal.

                                  24   Dec. 16, 2015), in this case there is no error where the ALJ found no limitations. See e.g. Servia

                                  25   v. Comm’r of Soc. Sec., No. 2:15-CV-0510-CMK, 2016 WL 5404390, at *3 (E.D. Cal. Sept. 28,

                                  26   2016) (finding no error in failing to include any mental limitations in the RFC, where “the ALJ did

                                  27   not specifically find plaintiff had any mild limitations related to his mental impairment.”); C.f.,

                                  28   Hutton v. Astrue, 491 F. App’x 850, 850–51 (9th Cir. 2012) (finding error where the ALJ failed to
                                                                                          7
                                   1   consider mental impairment in the areas of concentration, persistence, or pace, after finding mild

                                   2   limitations).

                                   3           Plaintiff also argues in her Reply that the ALJ erred in failing to include mental limitations

                                   4   in the hypothetical to the VE. However, because there were no limitations, “the ALJ was not

                                   5   required to include a mental limitation in the hypotheticals posed to the vocational expert.” Sisco

                                   6   v. Colvin, No. 13-CV-01817-LHK, 2014 WL 2859187, at *8 (N.D. Cal. June 20, 2014).

                                   7           To be clear, Plaintiff does not challenge the ALJ’s finding at Step Two that her anxiety

                                   8   disorder was not severe. In making his determination, the ALJ specifically pointed to Plaintiff’s

                                   9   mental health issues as identified in her clinical examination by Dr. Donahoo and by the state

                                  10   agency consultants, Drs. Brode and Wilson. AR 1094-95. Plaintiff makes no argument, or even

                                  11   suggestion, as to how her non-severe anxiety, which the ALJ found caused no limitations, could

                                  12   have altered the RFC. However, in undertaking this court’s independent duty to review the ALJ’s
Northern District of California
 United States District Court




                                  13   decision,3 the court has found a reversable error at Step Two.

                                  14           As stated in the relevant facts section above, Plaintiff received a psychological referral to

                                  15   Dr. Velleman in 2016, wherein Dr. Velleman opined that “[t]hough the GAD-7 indicated minimal

                                  16   sxs of anxiety; these sxs in addition to possible physical limitations caused by MVA have

                                  17   significantly impacted occupational and social functioning.” AR 1020. Dr. Velleman made the

                                  18   same assessment 10 days later at a second session. Id. at 1033. Significantly, the ALJ cited

                                  19   directly to Dr. Velleman’s notes and findings but made no mention of this aspect of his opinion.

                                  20   Id. at 1092. The ALJ specifically assigned great weight to the state agency consultants and to Dr.

                                  21   Cross’s and Dr. Gapengieser’s conclusions but says nothing of any weight assigned to Dr.

                                  22   Velleman. Id. This is important because the opinion of Dr. Gapengieser was from 2013, and the

                                  23   opinions of the state agency consultants and Dr. Cross were from 2014 and 2015 (id. at 116, 142,

                                  24   153, 929). Dr. Velleman’s later assessment specifically states that although the anxiety was mild,

                                  25   it did have a significant impact on Plaintiff’s occupational and social functioning. This opinion is

                                  26   the exact opposite of the ALJ’s findings that the anxiety produced no limitation. Without any

                                  27
                                       3
                                  28     See Reddick, 157 F.3d at 720 (“[W]e must review the administrative record as a whole, considering both
                                       the evidence that supports and the evidence that detracts from the Commissioner’s conclusion.”).
                                                                                           8
                                   1   explanation, the court is left to wonder whether the ALJ considered this opinion in making his

                                   2   determination of the four factors as outlined above. “Step two [] is a de minimis screening device

                                   3   [used] to dispose of groundless claims, [] and an ALJ may find that a claimant lacks a medically

                                   4   severe impairment or combination of impairments only when his conclusion is clearly established

                                   5   by medical evidence.” Webb, 433 F.3d at 687 (internal citations and quotations omitted). Because

                                   6   Dr. Velleman’s 2016 opinion remained uncontradicted by contemporaneous or later medical

                                   7   evidence and was not addressed by the ALJ, the conclusion was not clearly established by medial

                                   8   evidence.

                                   9          Further, this error may have then infected the RFC, where the ALJ only discussed the

                                  10   opinions of the agency consultants. On remand, the ALJ will consider and address the four factors

                                  11   in light of Dr. Vellerman’s opinion at Step Two and then address and resulting effect to the RFC.

                                  12                                            CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above, Plaintiff’s motion for summary judgment (dkt. 23) is

                                  14   GRANTED, and Defendant’s motion for summary judgment (dkt. 24) is DENIED. The case is

                                  15   REMANDED for further proceedings consistent with this Order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 16, 2020

                                  18
                                  19
                                                                                                   ROBERT M. ILLMAN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
